DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/11/2022, with a request for continued examination filed 11/07/2022.
Claims 1-20 are pending.
Claims 1, 11, and 16 are amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.


Response to Arguments

Applicant’s arguments filed 10/11/2022 have been fully considered but the newly amended limitations have changed the scope of the claims. Applicant's amendment necessitated new citations to the amended limitations and a re-interpretation of the cited prior art based on the new scope. Rejections based on the previously cited prior art follow.

Applicant’s arguments have overcome the 35 USC § 112(b) rejection made in the previous Office action.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim  1-4, 8-10, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0300645 to Segal et al., (hereinafter Segal), in view of US Patent Publication No. 2017/0094706 to Kim et al., (hereinafter Kim).


Regarding claim 1, Segal discloses a method comprising: 
identifying by an edge device (“[0014]…The user can…request an assistant device within the home to control the corresponding devices to perform the functionalities.”; 
Wherein an assistant device is an “edge device”) a first action at a first time (“[0015] As disclosed herein, the assistant device can identify the functionality performed by the devices as requested or performed by the user (i.e., monitor the use of the devices within the home) and collect information regarding what is happening within the environment of the assistant device, for example, what the user is speaking, what activities other than functionality of the devices are occurring, other people within the environment, etc…”;  ”[0021] FIG. 1 illustrates an embodiment of the assistant device monitoring user's device use. In a home environment, a user 102 may interact with many devices 103. In an embodiment, the assistant device 101 can collect the interaction information. For example, the assistant device can collect that a user turned on the bedroom lights at 7 a.m. and made coffee at 7: 15 a.m….The use information can include instructions to the home device to control a device ( e.g., "turn on the Cuisinart coffee maker please"), a user's manual use of devices (e.g., user turning on the coffee maker herself) and/or occurrences within the environment (e.g., alarm clock ringing).”;  “[0022] The use information collected can include metadata, device communication data, audio data and video data, voice activatable commands, device category, and/or device descriptions. Collected audio and video data can include data collected by the microphone and/or camera of the assistant device. The audio and video data can also include data collected by devices connected to the assistant device such as an external camera. In an embodiment, the video data is the result of a visual recognition analysis of video input. The visual recognition can be based on analyzing image frames.”; 
Therefore, at least a first action at a first time is identified, such as turning on light device in a morning time.), the first action associated with a first networked device of a plurality of networked devices in an environment (“[0015] As disclosed herein, the assistant device can identify the functionality performed by the devices as requested or performed by the user (i.e., monitor the use of the devices within the home) and collect information regarding what is happening within the environment of the assistant device, for example, what the user is speaking, what activities other than functionality of the devices are occurring, other people within the environment, etc…”  ”[0021] FIG. 1 illustrates an embodiment of the assistant device monitoring user's device use. In a home environment, a user 102 may interact with many devices 103…” “[0016]… In at least one embodiment, the devices are connected to the assistant devices using one or more of LTE, LTE-Advanced, Wi-Fi, Bluetooth, ZigBee, EnOcean, Personal area networks, TransferJet, Ultra-wideband, WiMAX, HiperMAN, Li-Fi and/or IR...”;
Therefore, an associated device is one among a plurality of devices in the environment); 
identifying by the edge device a second action, the second action associated with a second networked device the plurality of networked devices in the environment, the second networked device being unrelated to the first networked device (”[0021] FIG. 1 illustrates an embodiment of the assistant device monitoring user's device use. In a home environment, a user 102 may interact with many devices 103. In an embodiment, the assistant device 101 can collect the interaction information. For example, the assistant device can collect that a user turned on the bedroom lights at 7 a.m. and made coffee at 7: 15 a.m…”; Therefore, at least a second action is identified, such as making use of a coffee maker, where it is clear that the coffee maker and light switch are unrelated devices); 
detecting, by the edge device, a relationship between the first networked device and the second networked device (“[0030] In at least one embodiment, the use information 201 be used to identify activity patterns. For example, it can be determined that the daily events or activities of a user such as opening the IoT curtains, turning on the bathroom light, using the electronic toothbrush, and turning on the coffee machine within a 20-minute window are related activities. Using calendar information, it can further be determined that the related activity pattern only occurs on weekday mornings. The activity pattern can be determined using a fuzzy matching algorithm... [0031] In another example, it can be determined that the television being turned on in the evening, dimming the lights and making popcorn are related activities…”; “[0016] An assistant device can perform a set of actions associated with scenes. Scenes can include events which occur though the day (e.g., bedtime, morning, movie night, etc.).”; “[0021]… For example, the assistant device can collect that a user turned on the bedroom lights at 7 a.m. and made coffee at 7: 15 a.m…”; Therefore, the system detects relationships, such as devices being used around the same time, and which are likely related by a morning routine, for example.); 
and generating, by the edge device and based on the relationship, a networked device bubble (“[0034] Once the related activity is identified, it can be used to create a scene. A scene can include one or more actions and/or a set of actions. The actions can include the functionalities and behavior of devices and the assistant device. For example, a set of actions in a "bedtime" scene can include turning off the lights, arming the security system, and locking the deadbolt…”; “[0028] FIG. 2 demonstrates the process of analyzing use information 201 and identifying scenes 203. Activity patterns can be detern1ined 202 by analyzing the activities in the use information 201. Use information 201 can include user interaction with devices in the home environment. For example, use information 201 can include a user turning off the lights manually, turning off the lights via a device such as a smart phone and/or requesting the assistant device to turn off the lights. Other examples of use information 201 can include a user opening the garage door, arming the security system, closing curtains, turning off an alarm clock, making coffee, adjusting the temperature on the thermostat, etc.”;     Therefore, a scene is generated based on the relationship identified involving devices. A scene, pattern, routine, or related command to devices are interpreted as a bubble, as is consistent with the instant specification page 11 p33).


Segal does not explicitly teach detecting an additional networked device in an environment; determining a negative relationship between the additional networked device and a network device bubble, and preventing, based on the negative relationship, the additional device from being provided to a user of the plurality of network devices by removing displayed information on a user display device.
However, Kim from the same or similar field of networked devices, teaches detecting an additional networked device in an environment (“[0154] FIGS. 17 and 18 illustrate an example of a local area network including a gateway and a network device connected to three new network devices, according to embodiments of the present invention. … As shown in FIG. 17, new network devices may connect to each other, one after another. For example, after existing network device 304 detects that new network devices 608, 610 and 612 are present and/or are associated with network 1700, network device 304 may transmit location or other information regarding the presence of new network devices 610 and 612 to new network device 608 and request identification information from new network devices 610 and 612..[156]… network device 304 (or any other device that detects the new network devices) may transmit, along with the request(s) it sends to the first new network device in a respective chain, an indication of the location and/or other information related to each of the new network devices.. [0159] When one or more new devices join the network, an access device may detect that those new devices are present on the network.” Therefore, a new additional network device can be detected.); 
determining a negative relationship between the additional networked device and a network device bubble (“[0165] As described herein, new (or existing) network devices may be presented to the user, for example via a display on an access device, for the device (automatically) or the user (manually) to decide which devices should be grouped together into existing or new groups. Since the access device may determine which devices are present and what the functions are of each of those devices, the access device may dynamically adjust the presentation of the list of devices available to be grouped based on both functions that each device is capable of and selections made by the user. For example, if a user selects a device to be placed in a certain group, a access device may remove certain other devices from the display or mark other devices as devices that are unable to be grouped with the device selected by the user. More specifically, for example, if an access device displays network devices that are or are connected to a light and a coffee maker, and if a user selects the device that is or is connected to a light, the access device may remove the coffee maker network device from the display if the access device determined that, based on the capable functions of the light and the coffee maker, the light and the coffee maker cannot or should not be grouped. Such a decision to not allow grouping of certain devices together may be based on the functions of those devices and/or the capabilities of the access device/system to control such devices at the same time…” (Emphasis added). Therefore, there is a situation where a new device is determined that it cannot be used in a specified group (i.e. bubble). This is interpreted as constituting a determined “negative” relationship between the device and the grouping.), and preventing, based on the negative relationship, the additional device from being provided to a user of the plurality of network devices by removing displayed information on a user display device (“[0165] As described herein, new (or existing) network devices may be presented to the user, for example via a display on an access device, for the device (automatically) or the user (manually) to decide which devices should be grouped together into existing or new groups. Since the access device may determine which devices are present and what the functions are of each of those devices, the access device may dynamically adjust the presentation of the list of devices available to be grouped based on both functions that each device is capable of and selections made by the user. For example, if a user selects a device to be placed in a certain group, a access device may remove certain other devices from the display or mark other devices as devices that are unable to be grouped with the device selected by the user. ….” Thus, a device is prevented from being displayed on a user device by removing the device from a list when it is determined that it cannot be added to a specified group (i.e. a negative relationship of the device and group (i.e. bubble)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the pattern analysis and control as described by Segal and incorporating a preventing display of devices based on a determined negative relationship, as taught by Kim.  
One of ordinary skill in the art would have been motivated to do this modification in order to better organize display to a user by limiting device that cannot be added to a group by not giving a user an option for the device, which also reduces clutter (see P165, Kim). 


Regarding claim 2, the combination of Segal and Kim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal further discloses identifying, by the edge device, the first action at a second time, the second time after the first time (“[0034] Once the related activity is identified, it can be used to create a scene. A scene can include one or more actions and/or a set of actions. The actions can include the functionalities and behavior of devices and the assistant device. For example, a set of actions in a "bedtime" scene can include turning off the lights, arming the security system, and locking the deadbolt. Scenes can be initiated by a trigger or combination of triggers including a user instruction, a user gesture, selecting the scene on the screen of the assistant device or connected device (e.g., phone), a set of actions, a scheduled time, or an event (e.g., alarm clock ringing, visitor at the door, etc.). If the "bedtime" scene is configured, the user can state "assistant device, it's bedtime." In response to the user instruction, the assistant device can initiate the set of actions associated with the "bedtime" scene which can include turning off the lights, arming the security system, and locking the deadbolt. In another example, the user can instruct the assistant device via a physical gesture such as signing "bedtime" using American Sign Language and/or mouthing the word. This physical gesture can be set as a scene trigger and cause the assistant device to initiate the set of actions associated with "bedtime." The trigger for the "bedtime" scene can also be a set of actions such as all users in the home environment going to sleep.”; Thus, a trigger action, which would be a first action is identified after the related activity pattern has been identified, meaning it is after the first time); 
determining, by the edge device, the first action at the second time is associated with the networked device bubble ([0034] as above: The trigger action is determined to be associated with a specific scene (i.e. bubble) whenever the trigger occurs); and initiating, by the edge device and contemporaneously with the second time, the second action of the second networked device ([0034] as above: The trigger action initiates the specific scene which includes performing the identified related actions at the same trigger time. For example, a bedtime action trigger causes at least a second action to be performed).

Regarding claim 3, the combination of Segal and Kim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal further discloses wherein the relationship is detected based on a neural network (“[0029] The use information 201 can be analyzed by one or more machine learning algorithms. The machine learning algorithms can include one or more of … artificial neural networks…”;).

Regarding claim 4, the combination of Segal and Kim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal further teaches wherein the neural network is executed by the edge device (“[0004] The present disclosure contemplates a variety of improved methods and systems for creating a unique user experience using an ambient operating system connected to a variety of disparate IoT devices. The described solution includes generating curated scenes or sets of actions initiated by an assistant device. The assistant device can detect a set of activities and generate a scene, allowing the user to perform the activity set automatically…[0028] FIG. 2 demonstrates the process of analyzing use
information 201 and identifying scenes 203. Activity patterns can be detern1ined 202 by analyzing the activities in the use information 201. Use information 201 can include user interaction with devices in the home environment  …[0029] The use information 201 can be analyzed by one or more machine learning algorithms. The machine learning algorithms can include one or more of … artificial neural networks…[0030] In at least one embodiment, the use information 201 be used to identify activity patterns… [0048] The assistant device can study the home environment by performing visual recognition and/or speech recognition of the surrounding environment. That is, assistant device 401 can determine information about users by analyzing captured video of the individuals in the home environment and/or by analyzing text upon objects within its surrounding environment and then use that text to determine the information about the users in the home…In at least one embodiment, a
machine learning algorithm is used to determine the information about users in the home.”;
Thus, it is the assistant device (i.e. end device) obtains and generates scenes using machine learning including neural network).


Regarding claim 8, the combination of Segal and Kim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal further discloses wherein the edge device is a voice-based assistant, and wherein the identifying the first action includes identifying a voice command of a user (“[0015] As disclosed herein, the assistant device can identify the functionality performed by the devices as requested or performed by the user (i.e., monitor the use of the devices within the home) and collect information regarding what is happening within the environment of the assistant device, for example, what the user is speaking, what activities other than functionality of the devices are occurring, other people within the environment, etc…” (Emphasis added); ”[0021] FIG. 1 illustrates an embodiment of the assistant device monitoring user's device use. In a home environment, a user 102 may interact with many devices 103. In an embodiment, the assistant device 101 can collect the interaction information. For example, the assistant device can collect that a user turned on the bedroom lights at 7 a.m. and made coffee at 7: 15 a.m….The use information can include instructions to the home device to control a device ( e.g., "turn on the Cuisinart coffee maker please")…”; “[0022] The use information collected can include metadata, device communication data, audio data and video data, voice activatable commands, device category, and/or device descriptions. Collected audio and video data can include data collected by the microphone and/or camera of the assistant device….” (Emphasis added); Therefore, the device assistant collects voice commands and uses them to determine patterns/scenes).


Regarding claim 9, the combination of Segal and Kim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal further discloses presenting, by the edge device and to a user, a third action, the third action related to the plurality of networked devices in the environment (“[0045] In at least one embodiment, when a device is newly connected, the assistant device may provide an option to add the device to an existing scene. The device type, activity type and/or location of the newly connected device can be determined to match the elements of the scene template associated with a scene. Once the match is determined, the assistant device can provide an option for the user to add the newly connected device to an existing scene. For example, if a new curtain device is installed in the bedroom, the assistant device can determine that it is an element of a scene template associated with the "morning" scene and prompt the user to add the curtain device to the scene.” ;
Therefore, the assistant (i.e. end device) presents identifies a third action, such as opening curtain action, to be added to a related set of action devices, including coffee and lights, etc.,).

Regarding claim 10, the combination of Segal and Kim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal further teaches wherein the detecting the relationship is also based on a portable device of a user that initiated the first action (“[0028] FIG. 2 demonstrates the process of analyzing use information 201 and identifying scenes 203. Activity patterns can be detern1ined 202 by analyzing the activities in the use information 201. Use information 201 can include user interaction with devices in the home environment. For example, use information 201 can include a user turning off the lights manually, turning off the lights via a device such as a smart phone and/or requesting the assistant device to turn off the lights….” Therefore, a portable device such as a smartphone of a user used in detecting relationship of an action).

Claim 16 is rejected on the same grounds as claim 1. P46, P53
Claim 19 is rejected on the same grounds as claim 8.
Claim 20 is rejected on the same grounds as claim 9.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Segal, in view of Kim, in further view of US Patent Publication No. 2019/0215184 to Emigh et al., (hereinafter Emigh).

Regarding claim 5, the combination of Segal and Kim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal does not explicitly teach determining, by an edge device, a processing performance of a networked device of a plurality of networked devices in an environment; assigning, by the edge device and based on the processing performance, a networked device bubble to the networked device; identifying, by the networked device, a first action at a second time, the second time being after the first time; determining, by the networked device, the first action at the second time is associated with the networked device bubble; and initiating, by the networked device and contemporaneously with the second time, the second action of the second networked device. 
However, Emigh from the same or similar field of pattern detection and controlled devices, teaches determining, by an edge device, a processing performance of a networked device of a plurality of networked devices in an environment (“(0054] According to examples provided herein, as a distributed home device controller system 200 communicating via the DHDC Network 240, the system 200 can collect historical data corresponding to the user's interactions with any of the home devices within the local networks 204, 214, 224, 234 of the home device controllers 202, 212, 222, 232. The system 200 can analyze the historical data for scene patterns configured by the user or users of the system 200. In doing so, the system 200 can determine time correlations and/or contextual correlations with the user's interactions with the home devices to identify any scene patterns. In some aspects, a scene pattern may be identified based on a set of repeated factors. For example, if a configured scene is repeated a certain number of times (e.g., ten times) or at a certain rate (e.g., averaging once per day), the system can generate an automatic scene for the repeatedly configured scene. In some aspects, the system 200 can provide the user a selectable menu item on the display screen 102 of any of the home controller devices 202, 212, 222, 232 comprising the automatic scene.”; Therefore, a home controller device, which is a networked device among a plurality of networked and end node devices, is determined for performance of a executing a determined scene by said device); 
assigning, by the edge device and based on the processing performance, a networked device bubble to the networked device ([0054] as above: Home controller device is assigned to provide scene); 
identifying, by the networked device, a first action at a second time, the second time being after the first time (“(0058] According to examples provided herein, the system 200 can execute machine learning techniques to determine user behaviors, routines, and interactional patterns with the home devices. For example, the system 200 can monitor and analyze user activity with respect to the home devices over a given time period or continuously, and correlate the interactions of the user with the home devices with timing information ( e.g., day of the week, time of day, day of the year, calendar data, etc.) and/or contextual information ( e.g.,the user's presence, the user getting out of or into bed, etc.)…. [0062] Automatic Scene Execution (0063] FIG. 3 illustrates execution of an automatic scene by one or more home device controllers, according to various aspects described herein. A number of home device controllers 302, 322 of a DHDC Network 240 as shown and described in FIG. 2, can monitor the system environment 300 for triggering conditions that cause an automatic scene to be executed. As described herein, the home controllers 302, 322 can each control a local network of home devices, such as lighting elements 312, a fan 314, a television 304, and audio system 306, a temperature control system 308, a door locking system 324, and lighting elements 332, and any number of other home devices mentioned throughout the present disclosure.”; 
Therefore, a trigger action for a specific scene is identified, wherein it is understood that the time of a trigger action is after a first time of a scene being determined.); 
determining, by the networked device, the first action at the second time is associated with the networked device bubble (“(0065] When the triggering conditions are met and the home device controller 302 has communicated a message to trigger the automatic scene…”; Therefore, a trigger action at subsequent times to scene being established, is determined); 
and initiating, by the networked device and contemporaneously with the second time, the second action of the second networked device (“[0065] When the triggering conditions are met and the home device controller 302 has communicated a message to trigger the automatic scene.., relevant home device controllers 302, 322 can execute the automatic scene by generating and transmitting control commands to the various home devices needed to execute the automatic scene. For example, the automatic scene can comprise a combination of dim levels for lighting elements 312 and 332, displayed content on the television 304, a music channel or file content to be played on the audio device, a certain temperature setting on the temperature control system, activation of the fan 314 at a certain setting, and/or the door locking mechanism 324 to be activated or deactivated. Based on the various settings of the automatic scene, the home device controllers 302, 322 can generate control commands, and transmit them to the relevant home devices to execute the automatic scene.”;
Therefore, second action of second devices are initiated based on trigger condition action by network device).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the pattern analysis and control as described by Segal and incorporating a distributed control scheme where various controllers can be functionally act to carry out a determined routine, as taught by Emigh.  
One of ordinary skill in the art would have been motivated to do this modification in order to more efficient provide local control by a relevant home controller in the vicinity where a controlled devices are located proximate to the controller executing a scene (seep 65, Emigh). 


Claim 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Segal, in view of Kim, and in further view of US Patent Publication No. 2019/0306786 to Gould et al., (hereinafter Gould).

Regarding claim 6, the combination of Segal and Kim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal does not explicitly teach intercepting a user interface, the user interface including data from a plurality of networked devices including a first networked device and a second networked device; and hiding, based on a networked device bubble, data from at least one of the first networked device and the second networked device.
However, Gould from the same or similar field of home automation and scenes, teaches intercepting a user interface, the user interface including data from a plurality of networked devices including a first networked device and a second networked device (An interface intercepted to display a plurality of devices of a home automation network, see Fig, 15Am Gould); and hiding, based on a networked device bubble, data from at least one of the first networked device and the second networked device (Interface showing only devices of a scene, thus hiding the data of at least a one device, see Fig. 15C, Gould).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the pattern analysis and control as described by Segal and incorporating a display of scene related devices, as taught by Gould.  
One of ordinary skill in the art would have been motivated to do this modification in order to more clearly provide only the relevant devices associated with a specified scene (see Fig. 15a-c, Gould). 

Regarding claim 7, the combination of Segal, Kim, and Gould teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Segal further teaches creating a new networked device entry, a new networked device entry corresponding to a networked device bubble (“[0045] In at least one embodiment, when a device is newly connected, the assistant device may provide an option to add the device to an existing scene. The device type, activity type and/or location of the newly connected device can be determined to match the elements of the scene template associated with a scene. Once the match is determined, the assistant device can provide an option for the user to add the newly connected device to an existing scene. For example, if a new curtain device is installed in the bedroom, the assistant device can determine that it is an element of a scene template associated with the "morning" scene and prompt the user to add the curtain device to the scene”; Therefore, a new network device is associated with a scene (i.e. bubble), which means a new entry must be created); 

Gould further teaches providing a new networked device entry to a user interface (Fig. 15C..“[147]…When the discovery server 55 finds a new controllable device that can be connected by a new bridge 91, the discovery server 55 sends a message to the configuration server 62 notifying the configuration server of the new addressable device. The discovery server 55 also sends a new addressable device notification to the notification server 66, which launches the user interface 35 on the display 48 of the remote device 36 to inform the user of the new addressable device…”, P132-134, Gould; Therefore, new device in home network is displayed in user interface.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the pattern analysis and control as described by Segal and incorporating a display including added device, as taught by Gould.  
One of ordinary skill in the art would have been motivated to do this modification in order to more clearly provide relevant devices associated with a specified scene including new devices (see Fig. 15a-c, P132-134, P147, Gould). 

Claim 17 is rejected on the same grounds as claim 6.
Claim 18 is rejected on the same grounds as claim 7.



Claims  11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0300645 to Segal et al., (hereinafter Segal), in view of US Patent Publication No. . 2015/0227118 to Wong et al., (hereinafter Wong), and in further view of Kim.


Claim 11 is rejected on the same grounds as claim 1 as regards similar limitations, with Segal teaching memory and processors in P46, P53
Further regarding claim 11, Segal does not explicitly teach detect, by an edge device, an additional networked device in an environment; determine, by an edge device, a negative relationship between the additional networked device and a network device bubble; and prevent, based on the negative relationship, the additional device from being provided to a user of the plurality of network devices by removing displayed information on a user display device. 
However, Wong from the same or similar field of networked devices, teaches detect, by an edge device, an additional networked device in an environment (“[0013]…The method may also include determining one or more cross-dependencies occurring between devices and adjusting the one or more controls signals based on the one or more cross-dependencies [0014] Accordingly, certain embodiments discussed herein may facilitate employing data from plural devices and exogenous data derived from server systems to facilitate automatically controlling behavior of networked devices, such as smart home appliances…[0066] The device behavior and usage pattern recognizer 110 is adapted to analyze the filtered data 118 to ascertain one or more patterns… Detected and/or recognized patterns may then be stored in the recognized patterns database 120 for use by the learner 114, as discussed more fully below.” Therefore, devices are detected in an environment); determine, by an edge device, a negative relationship between the additional networked device and a network device bubble (“[0068] For the purposes of the present discussion, a crossdependency between any two or more devices may be any condition, as may be specified by one or more rules, wherein the condition generates a conflict, as indicated by the rules. For example, a cross-dependency may affect the desirability of operation of one device simultaneously with another device, whereby the desirability of such operation is reflected in cross-dependency rules and/or data maintained in the cross-dependency database 122. For example, the rules may specify not to operate a heater concurrently with an air conditioner in the same room. The heater and air conditioner are said to exhibit a cross-dependency, such that the operation of one device shall affect the operation of the other device. Another example of cross-dependency data includes information indicating that a vacuum cleaner should not be run ina room while the television is on.” Therefore, a conflict relationship (i.e. negative relationship) is determined in a control scene); and prevent, based on the negative relationship, the additional device from being provided to a user of the plurality of network devices (“[0068] For the purposes of the present discussion, a crossdependency between any two or more devices may be any condition, as may be specified by one or more rules, wherein the condition generates a conflict, as indicated by the rules. For example, a cross-dependency may affect the desirability of operation of one device simultaneously with another device, whereby the desirability of such operation is reflected in cross-dependency rules and/or data maintained in the cross-dependency database 122. For example, the rules may specify not to operate a heater concurrently with an air conditioner in the same room. The heater and air conditioner are said to exhibit a cross-dependency, such that the operation of one device shall affect the operation of the other device. Another example of cross-dependency data includes information indicating that a vacuum cleaner should not be run in a room while the television is on.” Therefore, a conflict prevents a device from being provided to a user by limiting the device’s use).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the pattern analysis and control as described by Segal and incorporating consideration of negative relationships, as taught by Wong.  
One of ordinary skill in the art would have been motivated to do this modification in order to limit undesired scenes (bubbles) with undesired grouping of devices that may conflict (see P68, Wong). 

Segal does not explicitly teach prevent, based on a negative relationship, an additional device from being provided to a user of a plurality of network devices by removing displayed information on a user display device.
However, Kim from the same or similar field of networked devices, teaches prevent, based on a negative relationship, an additional device from being provided to a user of a plurality of network devices by removing displayed information on a user display device (“[0165] As described herein, new (or existing) network devices may be presented to the user, for example via a display on an access device, for the device (automatically) or the user (manually) to decide which devices should be grouped together into existing or new groups. Since the access device may determine which devices are present and what the functions are of each of those devices, the access device may dynamically adjust the presentation of the list of devices available to be grouped based on both functions that each device is capable of and selections made by the user. For example, if a user selects a device to be placed in a certain group, a access device may remove certain other devices from the display or mark other devices as devices that are unable to be grouped with the device selected by the user. For example, if a user selects a device to be placed in a certain group, a access device may remove certain other devices from the display or mark other devices as devices that are unable to be grouped with the device selected by the user. More specifically, for example, if an access device displays network devices that are or are connected to a light and a coffee maker, and if a user selects the device that is or is connected to a light, the access device may remove the coffee maker network device from the display if the access device determined that, based on the capable functions of the light and the coffee maker, the light and the coffee maker cannot or should not be grouped. Such a decision to not allow grouping of certain devices together may be based on the functions of those devices and/or the capabilities of the access device/system to control such devices at the same time…” Thus, a new device is prevented from being displayed on a user device by removing the device from a list when it is determined that it cannot be added to a specified group (i.e. a negative relationship of the device and group (i.e. bubble)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the pattern analysis and control as described by Segal and incorporating a preventing display of devices based on a determined negative relationship, as taught by Kim.  
One of ordinary skill in the art would have been motivated to do this modification in order to better organize display to a user by limiting device that cannot be added to a group by not giving a user an option for the device, which also reduces clutter (see P165, Kim). 



Claim 12 is rejected on the same grounds as claim 2.
Claim 13 is rejected on the same grounds as claim 3.
Claim 14 is rejected on the same grounds as claim 4.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Segal, in view of Wong, in further view of Emigh.

Claim 15 is rejected on the same grounds as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117